       Case 2:20-cv-02252-WBS-JDP Document 12 Filed 03/23/21 Page 1 of 2


 1   William C. Reeves - 183878
     MORALES FIERRO & REEVES
 2   2151 Salvio Street, Suite 280
     Concord, CA 94520
 3   Telephone: 925/288-1776
     Facsimile: 925/288-1856
 4   Email: wreeves@mfrlegal.com
 5   Attorneys for Plaintiff and Counter-Defendant
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10   THE TRAVELERS INDEMNITY                         )       Case No.: 2:20-cv-02252-WBS-KJN
     COMPANY OF CONNECTICUT,                         )
11                                                   )       STIPULATION AND ORDER TO DISMISS
                    Plaintiff,                       )       THE CASE WITH PREJUDICE
12                                                   )
            vs.                                      )
13                                                   )
     WESCO INSURANCE COMPANY,                        )
14                                                   )
                    Defendant.                       )
15                                                   )
                                                     )
16   and related counterclaim                        )
                                                     )
17

18          TO THE COURT:

19          Plaintiff and Counter-Defendant The Travelers Indemnity Company Of Connecticut and

20   Defendant and Counterclaimant Wesco Insurance Company, by and through counsel and in

21   accordance with a settlement reached between the parties, stipulate and agree to the dismissal of this

22   case with prejudice with the parties bearing their own fees and costs.

23          IT IS SO AGREED.

24   Dated: March 22, 2021
25          MORALES FIERRO & REEVES                                NIELSEN KATIBAH
26
27   By     /s/ William C. Reeves                            By    /s/ James Nielsen
            William C. Reeves                                      James Nielsen
28          Attorneys for Plaintiff                                Attorneys for Defendant
                                                         1
     STIPULATION                                                            Case No.: 2:20-cv-02252-WBS-KJN
       Case 2:20-cv-02252-WBS-JDP Document 12 Filed 03/23/21 Page 2 of 2


 1          The Court, having considered the stipulation of the parties and good cause appearing, orders
 2   as follows:
 3          This matter is dismissed with prejudice with the parties bearing their own fees and costs.

 4
     Dated: March 22, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
     STIPULATION                                                          Case No.: 2:20-cv-02252-WBS-KJN
